Name: Commission Regulation (EEC) No 3797/86 of 12 December 1986 amending Regulation (EEC) No 1915/86 laying down detailed implementing rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 39, 40 and 41 of Regulation (EEC) No 337/79 and held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 86 Official Journal of the European Communities No L 352/ 17 COMMISSION REGULATION (EEC) No 3797/86 of 12 December 1986 amending Regulation (EEC) No 1915/86 laying down detailed implementing rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 39, 40 and 41 of Regulation (EEC) No 337/79 and held by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In the third indent of Article 13 (3) of Regulation (EEC) No 1915/86, the minimum selling price of ' 15 ECU/hl of alcohol at 100 % vol' is hereby replaced by *8 ECU/hl of alcohol at 100 % vol'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 40a (2) and 41a (5) thereof, Whereas Commission Regulation (EEC) No 1915/86 (3), as amended by Regulation (EEC) No 3251 /86 (4), fixed the minimum selling prices ; whereas no bids were made at the time of the first invitation to tender at a price of 15 ECU/hl of alcohol at 100 % vol for alcohol intended for the motor fuel or power station sector ; whereas, pursuant to Article 6 of Council Regulation (EEC) No 139/86 (*), this price should be reduced to enable this alcohol to be disposed of ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1986. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 39. (3) OJ No L 165, 21 . 6. 1986, p. 14. (&lt;) OJ No L 302, 28 . 10 . 1986, p. 7. 0 OJ No L 19, 25 . 1 . 1986, p. 1 .